

115 S3461 ES: AMBER Alert Nationwide Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 3461IN THE SENATE OF THE UNITED STATESAN ACTTo amend the PROTECT Act to expand the national AMBER Alert system to territories of the United
			 States, and for other purposes.
	
 1.Short titleThis Act may be cited as the AMBER Alert Nationwide Act of 2018. 2.Cooperation with Department of Homeland SecuritySubtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.) is amended—
 (1)in section 301— (A)in subsection (b)—
 (i)in paragraph (1), by inserting after gaps in areas of interstate travel the following: (including airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States); and
 (ii)in paragraphs (2) and (3), by inserting , territories of the United States, and tribal governments after States; and (B)in subsection (d), by inserting after Secretary of Transportation the following: , the Secretary of Homeland Security,; and
 (2)in section 302— (A)in subsection (b), in paragraphs (2), (3), and (4) by inserting , territorial, tribal, after State; and
 (B)in subsection (c)— (i)in paragraph (1), by inserting after Secretary of Transportation the following: ‘‘, the Secretary of Homeland Security,”; and
 (ii)in paragraph (2), by inserting , territorial, tribal, after State. 3.AMBER Alerts along major transportation routes (a)In generalSection 303 of the PROTECT Act (34 U.S.C. 20503) is amended—
 (1)in the section heading, by inserting after along highways the following: and major transportation routes; (2)in subsection (a)—
 (A)by inserting after Secretary of Transportation the following: (referred to in this section as the Secretary); and (B)by inserting after along highways the following: and at airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States;
 (3)in subsection (b)— (A)in paragraph (1)—
 (i)by striking other motorist information systems to notify motorists and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers; and (ii)by inserting after necessary to notify motorists the following: , aircraft passengers, ship passengers, and travelers;
 (B)in paragraph (2)— (i)in subparagraph (A), by striking other motorist information systems to notify motorists and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers;
 (ii)in subparagraph (D), by inserting after support the notification of motorists the following: , aircraft passengers, ship passengers, and travelers; (iii)in subparagraph (E), by inserting after motorists, each place it appears, the following: , aircraft passengers, ship passengers, and travelers;
 (iv)in subparagraph (F), by inserting after motorists the following: , aircraft passengers, ship passengers, and travelers; and (v)in subparagraph (G), by inserting after motorists the following: , aircraft passengers, ship passengers, and travelers;
 (4)in subsection (c), by striking other motorist information systems to notify motorists, each place it appears, and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers; (5)by amending subsection (d) to read as follows:
					
						(d)Federal share
 (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activities funded by a grant under this section may not exceed 80 percent.
 (2)WaiverIf the Secretary determines that American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, or the Virgin Islands of the United States is unable to comply with the requirement under paragraph (1), the Secretary shall waive such requirement.; 
 (6)in subsection (g)— (A)by striking In this section and inserting In this subtitle; and
 (B)by striking or Puerto Rico and inserting American Samoa, Guam, Puerto Rico, the Northern Mariana Islands, the Virgin Islands of the United States, and any other territory of the United States; and
 (7)in subsection (h), by striking fiscal year 2004 and inserting each of fiscal years 2018 through 2022. (b)Technical and conforming amendmentThe table of contents in section 1(b) of the PROTECT Act (Public Law 108–21) is amended by striking the item relating to section 303 and inserting the following:
				Sec. 303. Grant program for notification and communications systems along highways and major
			 transportation routes for recovery of abducted children..
 4.AMBER Alert communication plans in the territoriesSection 304 of the PROTECT Act (34 U.S.C. 20504) is amended— (1)in subsection (b)(4), by inserting after with the following: a territorial government or;
 (2)by amending subsection (c) to read as follows:  (c)Federal share (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activities funded by a grant under this section may not exceed 50 percent.
 (2)WaiverIf the Attorney General determines that American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, the Virgin Islands of the United States, or an Indian tribe is unable to comply with the requirement under paragraph (1), the Attorney General shall waive such requirement.;  and
 (3)in subsection (d), by inserting before the period at the end the following: , including territories of the United States. 5.Government Accountability Office report (a)In generalNot later than 5 years after the date of the enactment of this Act, the Comptroller General shall conduct a study assessing—
 (1)the implementation of the amendments made by this Act; (2)any challenges related to integrating the territories of the United States into the AMBER Alert system;
 (3)the readiness, educational, technological, and training needs of territorial law enforcement agencies in responding to cases involving missing, abducted, or exploited children; and
 (4)any other related matters the Attorney General or the Secretary of Transportation determines appropriate.
 (b)Report requiredThe Comptroller General shall submit a report on the findings of the study required under subsection (a) to—
 (1)the Committees on the Judiciary of the Senate and the House of Representatives; (2)the Committee on Environment and Public Works of the Senate;
 (3)the Committee on Transportation and Infrastructure of the House of Representatives; and (4)each of the delegates or resident commissioner to the House of Representatives from American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.
 (c)Public availabilityThe Comptroller General shall make the report required under subsection (b) available on a public Government website.
			(d)Obtaining official data
 (1)In generalThe Comptroller General may secure information necessary to conduct the study under subsection (a) directly from any Federal agency and from any territorial government receiving grant funding under the PROTECT Act. Upon request of the Comptroller General, the head of a Federal agency or territorial government shall furnish the requested information to the Comptroller General.
 (2)Agency recordsNotwithstanding paragraph (1), nothing in this subsection shall require a Federal agency or any territorial government to produce records subject to a common law evidentiary privilege. Records and information shared with the Comptroller General shall continue to be subject to withholding under sections 552 and 552a of title 5, United States Code. The Comptroller General is obligated to give the information the same level of confidentiality and protection required of the Federal agency or territorial government. The Comptroller General may be requested to sign a nondisclosure or other agreement as a condition of gaining access to sensitive or proprietary data to which the Comptroller General is entitled.
 (3)Privacy of personal informationThe Comptroller General, and any Federal agency and any territorial government that provides information to the Comptroller General, shall take such actions as are necessary to ensure the protection of the personal information of a minor.
				Passed the Senate December 13, 2018.Secretary